Title: To James Madison from Thomas Lehré, 4 December 1812 (Abstract)
From: Lehré, Thomas
To: Madison, James


4 December 1812, Columbia, “In the Ho. of Representatives 4 oClock P.M.” Informs JM that both branches of the South Carolina legislature have reelected John Gaillard to the U.S. Senate. Gaillard received 118 votes to Governor Middleton’s 37, and there was “one lost Vote.” Gaillard’s reelection proves South Carolina’s attachment to JM, because he firmly supported JM’s administration. “There were certain persons here from New York, but we kept such a watchful eye over them, as to render abortive every thing they could say, or do against you.”
